Citation Nr: 1600972	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  15-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina




THE ISSUE

Entitlement to payment of attorney fees from past-due benefits.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The Veteran served on active duty from October 2007 to May 2011, and the appellant is his current attorney representative in matters appealed to the Board of Veterans' Appeals (Board).  The appellant and the Veteran entered into a fee agreement in April 2012.

This matter is before the Board on appeal from a January 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that no attorney fees could be paid directly to the appellant because there was not an award of past-due benefits that resulted in a cash payment to the Veteran at that time.


FINDING OF FACT

In a July 2015 administrative decision, the RO awarded the appellant attorney fees from past-due benefits following a June 2015 rating decision; as there is no evidence to show that the appellant filed a notice of disagreement with the award of fees, his claim for attorney fees is rendered moot because there is no justiciable case or controversy for active consideration by the Board.


CONCLUSION OF LAW

The appellant's claim of entitlement to attorney fees has been rendered moot in light of his award of attorney fees in July 2015, and the Board has no jurisdiction to adjudicate the merits of the claim.  38 U.S.C.A. §§ 5904, 7104, 7105, 7107 (West 2014); 38 C.F.R. §§ 3.750, 14.636, 19.4, 20.101, 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to Veterans or their dependents or survivors are subject to review on appeal to the Secretary.  Decisions in such appeals are made by the Board of Veterans' Appeals.  In its decisions, the Board is bound by applicable statutes, the regulations of the Department of Veterans Affairs and precedent opinions of the General Counsel of the Department of Veterans Affairs.  See 38 U.S.C.A. §§ 511(a), 7104; 38 C.F.R. § 20.101.  The principal functions of the Board are to make determinations of appellate jurisdiction, consider all applications on appeal properly before it, conduct hearings on appeal, evaluate the evidence of record, and enter decisions in writing on the questions presented on appeal.  See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.

A VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  Attorneys may charge claimants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).

According to the implementing regulations of the pertinent statute, VA will honor such an agreement only if (1) the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of past-due benefits awarded, (2) the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and (3) the award of past-due benefits results in a cash payment to a claimant from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1).  A "past-due benefit" is defined as "a non-recurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA...or the lump sum payment that represents the total amount of recurring cash payments which accrued between the effective date of the award...and the date of the grant of the benefit by the agency of original jurisdiction, the Board of Veterans' Appeals, or an appellate court."  38 C.F.R. § 14.636(h)(3).

A Veteran is authorized to concurrently receive both military retired pay and VA compensation benefits if the disability rating [for the past-due benefits at issue] amounts to 50 percent or higher.  See 38 C.F.R. § 3.750.

The appellant in the case at hand is an attorney who represents the Veteran in an appeal involving the issue of an increased rating for migraine headaches [as well as the issues of service connection for a sleep disorder, an increased rating for a mood disorder due to a general medical condition with insomnia, and a TDIU rating].  In a January 2012 rating decision, the RO granted service connection for the Veteran's migraine headaches and assigned an initial rating of 0 percent, effective May 10, 2011 (the date of receipt of the Veteran's original claim for service connection for such disability).  That rating decision also granted service connection and assigned a separate 10 percent rating for a mood disorder.

In April 2012, the Veteran entered into a fee agreement with the appellant, and then the appellant assisted the Veteran in filing a notice of disagreement in April 2012 with regard to the 0 percent rating assigned for his migraine headaches in the January 2012 rating decision.  Thereafter, in a December 2013 rating decision, the RO awarded an increased rating of 30 percent for the Veteran's migraine headaches, effective May 10, 2011, bringing his combined disability evaluation to 40 percent.  In a January 2014 administrative decision, the RO notified both the appellant and the Veteran of its determination to deny the appellant's entitlement to payment of attorney fees on the basis that there was not an award of past-due benefits that resulted in a cash payment to the Veteran.  His combined award of 40 percent was withheld in favor of his receipt of military retired pay, and he could not receive both payments concurrently because his disability rating was less than 50 percent.  38 C.F.R. § 3.750.

Later in January 2014, the appellant filed a notice of disagreement, arguing that he was entitled to attorney fees from the past-due benefits awarded for the Veteran's migraine headaches.  The RO upheld its denial of payment of attorney fees to the appellant in a statement of the case in January 2015.  The appellant perfected his appeal of this issue with a VA Form 9 in February 2015.

Thereafter, in a June 2015 rating decision, the RO awarded an increased rating of 50 percent for the Veteran's migraine headaches, effective May 10, 2011.  [This award brought his combined rating to 60 percent.]  In a July 2015 administrative decision, the RO notified both the appellant and the Veteran of its determination to grant the appellant's entitlement to payment of attorney fees (on the basis that the award of past-due benefits now resulted in a cash payment to the Veteran, as his award of a 50 percent rating for migraine headaches allowed him to receive both military retired pay and VA compensation benefits concurrently because his disability rating was now at least 50 percent).

There is no documentation that the appellant initiated an appeal of this determination by filing a notice of disagreement (i.e., he did not express dissatisfaction with the award of attorney fees in the July 2015 administrative decision).

Given the favorable administrative decision of the RO in July 2015, which granted attorney fees from past-due benefits, and the lack of evidence showing that the Veteran had initiated an appeal to challenge the award of attorney fees, the matter of the appellant's claim is rendered moot.  As there remains no case or controversy, the appeal seeking attorney fees from past-due benefits must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015); cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant).


ORDER

The appeal seeking entitlement to payment of attorney fees from past-due benefits is dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


